Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 9, paragraph 0038, “Referring to Fig. 4c,” should read –Referring to Fig. [[4c]]4b—since the following features described in paragraph 0038 are identified in figure 4b. 
On page 11, paragraph 0045, “Fig. 1 shows a schematic diagram of an embodiment in which two guide mounting blocks 480 are arranged” should read “Fig. [[1]]2 shows a schematic diagram of an embodiment in which two guide mounting blocks 480 are arranged— since figure 1 shows the schematic structural diagram of the cleaning robot and figure 2 is a schematic structural diagram of a water tank, which is where the two guide mounting blocks are on.  
Appropriate correction is required.

Claim Objections
Claims 1-7, 12, 14 and 16-20 are objected to because of the following informalities: 
In claim 1, “the inside of the water tank” should read –[[the]]an inside of the water tank—
In claim 1, “with the body” should read –with [[the]]a body—
In claim 2, “the top” should read –[[the]]a top—
In claim 3, “and communicating with the two main water storage tanks” should read –and communicating with the two main water storage cavities—
In claim 3, “the water storage space of the two main water storage cavities is larger than the water storage space of the secondary” should read –[[the]]a water storage space of the two main water storage cavities is larger than [[the]]a water storage space of the secondary—
In claim 4, “the side of the accommodating area… the bottom of the accommodating area” should read –[[the]]a side of the accommodating area…[[the]]a bottom of the accommodating area—
In claim 4, “the cross-sectional area of the longitudinal water storage space is larger than the cross-sectional area of the transversal water storage space” should read –[[the]]a cross-sectional area of the longitudinal water storage space is larger than [[the]]a cross-sectional area of the transversal water storage space—
In claim 5, “the horizontal width” should read –[[the]]a horizontal width—
In claim 5, “the direction” should read –[[the]]a direction—
In claim 6, “the orthographic projection area… in the horizontal direction is greater than the orthographic area of the main water storage cavity” should read –[[the]]an orthographic projection area…in [[the]]a horizontal direction is great than [[the]]an orthographic projection area of [[the]]one of the two main water storage cavities—
In claim 7, “the bottom of the water tank” should read –[[the]]a bottom of the water tank—
In claim 7, “the connection” should read [[the]]a connection—
In claim 12, “the cross-sectional area” should read –[[the]]a cross-sectional area—
In claim 14, “the cavity of the housing” should read –[[the]]a cavity of the housing—
In claim 16, “applied to a cleaning robot” should read –applied to [[a]]the cleaning robot—
In claim 16, “the body” should read –[[the]]a body—
In claim 17, “the bottom of the water tank” should read –[[the]]a bottom of the water tank—
In claim 17, “the liquid” on line 4 should read –[[the]]a liquid—
In claim 17, “a fluid applicator” on lines 4-5 should read –[[a]]the fluid applicator—
in claim 18, “the top” should read –[[the]]a top—
In claim 19, “and communicating with the two main water storage tanks” should read –and communicating with the two main water storage cavities—
In claim 19, “the water storage space of the two main water storage cavities is larger than the water storage space of the secondary” should read –[[the]]a water storage space of the two main water storage cavities is larger than [[the]]a water storage space of the secondary—
In claim 20, “the side of the accommodating area… the bottom of the accommodating area” should read –[[the]]a side of the accommodating area…[[the]]a bottom of the accommodating area—
In claim 20, “the cross-sectional area of the longitudinal water storage space is larger than the cross-sectional area of the transversal water storage space” should read –[[the]]a cross-sectional area of the longitudinal water storage space is larger than [[the]]a cross-sectional area of the transversal water storage space—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation "part of the structural parts of the body of the cleaning robot" in lines 5-6 in claim 1 and lines 7-8 in claim 16.  There is insufficient antecedent basis for “the structural parts” limitation in the claim since “the structural parts” have not been introduced earlier in either of the claims. Additionally, this limitation is indefinite as it is unclear which parts of the robot the limitation is referring to. For examination purposes, “part of the structural parts of the body” are understood to be any portion of the robot that fits within the accommodating area portion when the cleaning robot is in use.
Claims 2-15 depend from claim 1 and claims 17-20 depend from claim 16 and are therefore rejected to accordingly under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US Patent No. 11,096,536).
Regarding claim 1, as best understood, Yang discloses a water tank (item 200, figures 1, 6 and 9 below), applied to a cleaning robot (according to applicant’s disclosure on page 4, paragraph 0024, cleaning robot can be a hand-held vacuum cleaner or a hand-push cleaning machine; item 1 in Yang is connected to a handy type cleaner or a canister type cleaner though not explicitly shown, column 6, lines 9-12, figure 1 below), 

    PNG
    media_image1.png
    416
    655
    media_image1.png
    Greyscale
Figure 1. 

internally provided with a water storage cavity (includes items 222, 224 and 226, figure 6 below), wherein the water tank has a splicing side (defined as outer surface of item 210 including items 2145a, 215b, figures 6 and 9 below), 

    PNG
    media_image2.png
    361
    435
    media_image2.png
    Greyscale

Figure 6. 

the splicing side is provided with an accommodating area (defined as items 232 and 233, figure 9 below) recessed towards the inside of the water tank (according to The Free Dictionary, “recess” is defined as a space indented or an indentation or small hollow; therefore, items 232 and 233 are defined as chambers indented within item 210) , 

    PNG
    media_image3.png
    502
    597
    media_image3.png
    Greyscale

Figure 9. 
the splicing side of the water tank is configured to splice with the body of the cleaning robot (outer surface of item 210 connects with inner surface of item 130 of cleaning robot, figure 6 above), and the accommodating area is configured to accommodate part of the structural parts of the body of the cleaning robot (items 232 and 233 receive items 132 and 134, which are a part of item 130 which is a part of the cleaning robot).

Regarding claim 2, Yang discloses the cleaning robot as claimed in claim 1, wherein the top of the accommodating area is open (when viewing item 200 with item 250 on the bottom, the top of items 232 and 233 are open; inverse of figures 6 and 9).
Regarding claim 3, Yang discloses the cleaning robot as claimed in claim 2, wherein the water storage cavity of the water tank comprises two main water storage cavities on opposite sides of the accommodating area (defined as items 222 and 224 which are on opposite sides of item 210 surrounding the accommodating area of items 232 and 233, figure 6), 
and a secondary water storage cavity (item 226, figure 6) corresponding to the accommodating area (according to The Free Dictionary, “corresponding” is defined as associated in a working or other relationship; therefore, item 225 is associated with the accommodating area since item 226 is the connection flow path surrounding the accommodating area) and communicating with the two main water storage cavities (column 12, lines 59-60); wherein the water storage space of the two main water storage cavities is larger than the water storage space of the secondary water storage cavity (column 12, line 65 through column 13, line 2).

Regarding claim 4, Yang discloses the cleaning robot as claimed in claim 3, wherein the secondary water storage cavity (item 226 is defined within dotted boundary lines in first annotated figure 9 below) comprises a longitudinal water storage space and a transversal water storage space (an upper view of the water storage cavities is not explicitly shown however, it is understood that the cavities have the same shape as item 213a, which is the bottom of the water tank seen in figure 9; both storage spaces identified in first annotated figure 9 below), 
the longitudinal water storage space is adjacent to the side of the accommodating area (according to The Free Dictionary, “adjacent” is defined as close to, lying near; therefore, the longitudinal water storage space below is close to a side of items 232 and 233), the transversal water storage space is adjacent to the bottom of the accommodating area (the transversal water storage space identified below is close to item 213d, seen in figure 9, which is the bottom of items 233 and 232), 
and the cross-sectional area of the longitudinal water storage space is larger than the cross-sectional area of the transversal water storage space (seen in first annotated figure 9 below, the bold double-sided arrows represent length of each storage space; therefore, the longitudinal space is larger than the transversal space).

    PNG
    media_image4.png
    518
    604
    media_image4.png
    Greyscale

First Annotated Figure 9. 
Regarding claim 5, Yang discloses the water tank as claimed in claim 3, wherein the horizontal width of the two main water storage cavities (horizontal width is identified in first annotated figure 9 above) gradually decrease toward the direction close to the secondary water storage cavity (the horizontal width moving closed to item 226 becomes significantly smaller, best seen in first annotated figure 9 above; the different widths are annotated).

Regarding claim 6, Yang discloses the water tank as claimed in claim 3, wherein the orthographic projection area of the secondary water storage cavity in the horizontal direction is greater than the orthographic projection area of the main water storage cavity in the horizontal direction (both horizontal directions are identified below in second annotated figure 9).

    PNG
    media_image5.png
    518
    604
    media_image5.png
    Greyscale

Second Annotated Figure 9. 
Regarding claim 7, Yang discloses the water tank as claimed in claim 2, wherein the accommodating area has a bottom wall (item 213d, figure 9) adjacent to the bottom of the water tank (item 213d is close to the bottom of the tank, which is item 213a, figure 9) and a side wall extending away from the bottom of the water tank from the bottom wall (item 213e is extending away from items 213d and 213a, figure 9), wherein the connection between the bottom wall and the side wall is smoothly transited (item 213e is smoothly transited in order to splice onto item 130).

Regarding claim 8, Yang discloses the water tank as claimed in claim 7, wherein a support member (ring structure around item 216, figure 9 above) is connected below the bottom wall (defined to be at a lower point on item 210 from item 213d) and supports the bottom of the water tank (when item 200 is spliced with item 130 the ring structure around 216 partially supports the bottom of item 200 to keep the cleaning robot together). 

Regarding claim 9, Yang discloses the water tank as claimed in claim 7, wherein a recessed portion (items 211 and 215e, figures 7 and 9) is arranged at a position of the side wall close to the splicing side (positioned on item 215b which is on the outer surface of item 210), wherein the recessed portion penetrates the splicing side of the water tank (item 215b is within the splicing side of item 200 therefore, items 211 and 215e pass through a portion of the splicing side) and a mounting reinforcement part is arranged in the recessed portion (item 240 is defined as a mounting reinforcement part since it is an inlet cover over item 211 and a portion of item 215e; therefore, item 240 covers items 211 and reinforces the water from exiting item 200).

Regarding claim 10, Yang discloses the water tank as claimed in claim 1, wherein the splicing side of the water tank is further provided with a guide mounting block (items 235 and 236, figure 8 below), wherein the guide mounting block is configured to guide the water tank to splice and match with the body of the cleaning robot (items 235 and 236 are coupling ribs that guide the position of item 200, column 17, lines 21-28).

    PNG
    media_image6.png
    363
    628
    media_image6.png
    Greyscale

Figure 8. 
	Regarding claim 11, Yang discloses the water tank as claimed in claim 10, wherein each of both sides of the accommodating area is provided with the guide mounting block (item 235 is provided on the side of item 200 with item 232 while item 236 is provided on the side of item 200 with item 233, figures 8 above and figure 9 above) and the two guide mounting blocks are symmetrically distributed (items 235 and 236 are symmetrically distributed from axis D-D on item 200, figure 8 above).

	Regarding claim 13, Yang discloses the water tank as claimed in claim 1, wherein the water tank comprises a bottom plate (item 250, figure 8 above) and a housing (item 210, figure 8 above), wherein the housing is mounted on the bottom plate (according to The Free Dictionary, “mounted” is defined as an object to which another is affixed; therefore, item 210 is attached to item 250 when in use) and the accommodating area is formed by partly recessing of the housing (items 232 and 233 are partly recessed within item 210, figures 7 and 9). 

	Regarding claim 14, Yang discloses the water tank as claimed in claim 13, wherein a water storage space is formed above the bottom plate (when viewing figure 8 or figure 11 from an upside-down view, a space, defined as H3 in figure 11, is formed above item 250), and the water storage space of the bottom plate and the cavity of the housing enclose together to form the water storage cavity of the water tank (cavity includes items 222, 224 and 226 which include H3 and H4 in figure 11). 

	Regarding claim 16, as best understood, Yang discloses a cleaning robot (according to applicant’s disclosure on page 4, paragraph 0024, cleaning robot can be a hand-held vacuum cleaner or a hand-push cleaning machine; item 1 in Yang is connected to a handy type cleaner or a canister type cleaner though not explicitly shown, column 6, lines 9-12, figure 1 above), comprising: 
a body (item 10, figure 1), and a water tank (item 200), applied to the cleaning robot, internally provided with a water storage cavity (includes items 222, 224 and 226, figure 6 below), wherein the water tank has a splicing side (defined as outer surface of item 210 including items 2145a, 215b, figures 6 and 9 below), 
the splicing side is provided with an accommodating area (defined as items 232 and 233, figure 9 below) recessed towards the inside of the water tank (according to The Free Dictionary, “recess” is defined as a space indented or an indentation or small hollow; therefore, items 232 and 233 are defined as chambers indented within item 210), 
the splicing side of the water tank is configured to splice with the body of the cleaning robot (outer surface of item 210 connects with inner surface of item 130 of cleaning robot, figure 6 above), and the accommodating area is configured to accommodate part of the structural parts of the body of the cleaning robot (items 232 and 233 receive items 132 and 134, which are a part of item 130 which is a part of the cleaning robot).

Regarding claim 17, Yang discloses the water tank as claimed in claim 16, wherein the cleaning robot further comprises a mopping assembly (includes items 40, 21 and 100, column 6, lines 49-52, figures 1 and 2), 
a water pumping device (includes items 270, 280 within item 100) and a fluid applicator (includes 420, 440 and item 110, figures 6); 
the mopping assembly is detachably connected to the bottom of the water tank (item 200 is detachably connected to item 100 which is a part of the mopping assembly, column 10, lines 6-10); 
and the water pumping device can pump the liquid in the water storage cavity to a fluid applicator (liquid is moved from item 200 through item 110 to items 420 and 440 when item 280 is operating; column 19, lines 48-51), 
and the fluid applicator divides the liquid to a plurality of areas on the mopping assembly (items 420 and 440 have a plurality of water passage holes, identified as items 424 in figure 34 to smoothly supply water to items 402 and 404 which is within items 40 and 41; column 34, lines 11-17).

Regarding claims 18-20, the claimed subject matter of claims 18-20 are the same as that in claims 2-4. Therefore, the same rejection applies. See the rejections of claims 2 through 4 for details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent No. 11,096,536) in view of Pruitt (US 2010/0199454). 
Regarding claim 12, Yang discloses the water tank as claimed in claim 10, but fails to disclose wherein the cross-sectional area of the mounting block gradually decreases in a direction away from the splicing side of the water tank.
However, Pruitt teaches a cleaning tank with a guide mounting block (item 428, figures 4, 5A and 5B) which is configured to guide the housing of the cleaning device to splice and match with the body of the dirt container. The cross-sectional area of the mounting block (item 428 in Pruitt) gradually decreases in a direction away from the splicing side of the housing (as item 428 extends away from item 320, which is within the housing component, the cross-sectional area decreases due to the rounded edge of item 428, best seen in figure 4 of Pruitt). 
Since the applicant has not submitted persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or mere application of a known technique to a piece of prior art ready for improvement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rectangular-shaped cross section guide mounting block, as disclosed in Yang, with the rounded edged guide mounting block, as taught in Pruitt. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results (See MPEP 2143).  Furthermore, the change in shape of the guide mounting block appears to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed guide is significant (See MPEP 2144.04-IV-B).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 states “wherein the bottom plate has a lowest horizontal plane area corresponding to the accommodating area and an inclined diversion area adjacent to the lowest horizontal plane area, and the water tank comprises a water transporting mechanism arranged in the lowest horizontal plane area of the bottom plate.” 
The closest prior art of record, Yang (US Patent No. 11,096,536) discloses the water tank as claimed in claim 14, wherein the bottom plate has a lowest horizontal plane area corresponding to the accommodating area and an inclined diversion area adjacent to the lowest horizontal plane area, and the water tank comprises a water transporting mechanism. 
However, Yang, alone or in combination, does not teach, suggest, or make obvious the water tank comprising a water transporting mechanism arranged in the lowest horizontal plane area of the bottom plate as required by the claim, in combination with the additional elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723